440 F.2d 453
UNITED STATES of America, Plaintiff-Appellee,v.Wilma R. LITTERAL, Defendant-Appellant.
No. 26515.
United States Court of Appeals, Ninth Circuit.
April 2, 1971.

Richard D. Totter (appeared), San Francisco, Cal., for defendant-appellant.
James L. Browning, Jr., U. S. Atty., Jerrold M. Ladar, Chief, Crim. Div., James L. Hazard, Asst. U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before HAMLIN, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Wilma R. Litteral was convicted of knowingly concealing material stolen from the mail.  18 U.S.C. Sec. 1708.  We affirm.


2
Appellant's complaint that her trial was impermissibly delayed fails for want of a showing of prejudice.  Although appellant's lawyer made a general assertion that her memory and that of other witnesses had dimmed, there is nothing in the record to support this declaration.  On the contrary, appellant's affidavit and her testimony in support of her motion to suppress reveal a clear and detailed recall of the events surrounding the charge.


3
The record supports the district court's implied findings that appellant was not in custody when she produced the stolen letter at the request of a postal inspector, and that her invitation to the inspectors to search her home was freely and voluntarily given with knowledge that she had power to withhold it.  The physical evidence thus obtained was therefore not unlawfully secured, and appellant's subsequent written confession was not tainted.


4
Appellant's challenge to the sufficiency of the evidence falls with her attack upon the denial of the motion to suppress.